Citation Nr: 9910657	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-21 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an ulcer disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for 
a postoperative epigastric (ventral abdominal) hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


INTRODUCTION

The veteran had active service from March 1955 to April 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision issued by 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO) which denied entitlement to 
the benefits sought on appeal.  

In July 1997, following a personal hearing by the veteran and 
his spouse before the undersigned in Washington, D.C. in May 
1997, the Board remanded the case for additional evidentiary 
development, including the collection of additional private 
and VA medical records, the veteran's service medical 
records, and a VA examination.  All development requested in 
that remand was accomplished by the RO and the representative 
agreed that all development requested had been completed in 
its most recent January 1999 statement.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  Entitlement to duodenitis or an ulcer disorder was denied 
by the RO in a rating decision issued in February 1962, the 
veteran was notified of that decision, did not appeal, and 
that decision became final.  

3.  The essential basis for the denial of service connection 
for duodenitis or an ulcer disorder by the RO in February 
1962 is that there was no competent evidence which showed 
duodenitis or an ulcer disorder was incurred at any time 
during or within one year after the veteran was separated 
from active service.  

4.  A deformed duodenal bulb was first identified in a VA 
hospitalization in 1962, questionable peptic ulcer disease is 
first identified in the 1980's, and a pyloric channel ulcer 
is first identified in 1989, and no competent clinical 
evidence on file relates any of these post-service 
abnormalities to any incident, injury or disease of active 
service.  

5.  The evidence presented and secured since the February 
1962 final denial of service connection for duodenitis or an 
ulcer disorder is not material or probative of the essential 
question presented as to whether the veteran's post-service 
duodenal bulb deformity or ulcers were in any causally 
connected to any incident, injury or disease of active 
service.  

6.  The veteran's postoperative ventral abdominal hernia is 
presently manifested by a nontender postoperative scar; the 
abdomen is not weakened, there is no need for a supporting 
belt, and there is no evidence of recurrent hernia.  


CONCLUSIONS OF LAW

1.  The February 1962 RO decision denying service connection 
for duodenitis or an ulcer disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

2.  The evidence received in support of the veteran's 
application to reopen a claim for service connection for an 
ulcer disorder is not new and material, and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5107(a), 5108, 
7104(b) (West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The criteria for an evaluation in excess of 20 percent 
for the veteran's postoperative ventral abdominal hernia have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 
7339 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran's application for an increased evaluation for 
service-connected disability is well grounded in that it is 
plausible.  All of the facts have been properly developed, 
and no further assistance is necessary to comply with the 
duty to assist.  

Law and Regulation:  In determining an appropriate evaluation 
for disability, VA applies a schedule of percentage ratings 
of reduced earning capacity in civil occupations due to 
specific injuries or combinations of injuries.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  A proper rating evaluation 
contemplates the complete history of the disability.  38 
C.F.R. § 4.1.  Any reasonable doubt regarding degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  If there is a question as to which of two evaluations 
should apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise the lower rating is assigned.  38 
C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

A postoperative ventral hernia which is massive and 
persistent with severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable 
warrants a 100 percent evaluation.  Such hernia which is 
large and not well supported by a belt under ordinary 
conditions warrants a 40 percent evaluation.  Such hernia 
which is small and not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or 
postoperative wounds with weakening of the abdominal wall and 
an indication for a supporting belt, warrants a 20 percent 
evaluation.  A postoperative ventral hernia with 
postoperative wounds which are healed with no disability and 
there is no indication for wear of a supporting belt warrants 
a noncompensable evaluation.  38 C.F.R. § 7339.  

Facts:  The service medical records note that in May 1955, 
the veteran fell over a log and hurt his right side.  An 
examination was negative except for moderate tenderness in 
the muscles of the right side and abdomen wall.  The 
impression was a contusion.  The veteran was later seen on a 
few occasions for complaints of right side pain.  He was 
hospitalized in March 1958 and was diagnosed with an 
epigastric hernia.  A March 1958 treatment record noted a 
small, 1 centimeter, tender nodule found in the midline 
between the xiphoid and the umbilicus.  

The month following his separation from service, the veteran 
filed a claim for a stomach ailment noting that doctors at 
Fort Polk were going to perform an operation prior to his 
separation, but later informed him to contact VA after 
separation.  

In June 1958, the veteran was provided his first VA 
examination.  Surgical examination showed no evidence of 
diastasis recti, but found that there was a small reducible 
epigastric hernia the size of a lima bean.  Significant 
symptoms were not reported at the time of this examination.  
A GI series performed at that time was interpreted as being 
entirely normal.  Based upon the service medical records and 
this examination, the RO in its initial adjudication, granted 
service connection for a reducible epigastric hernia in a 
rating decision issued in September 1958, and assigned a 
noncompensable evaluation.  The veteran was informed of this 
action and did not appeal.  

In January 1962, the veteran was hospitalized with VA for 
epigastric distress.  This 5-day hospitalization resulted in 
findings from a GI series of a deformed duodenal bulb and 
duodenitis.  There were no complaints or findings however 
regarding the veteran's ventral abdominal hernia.  

It was not until October 1985, that the veteran filed a claim 
for an increased evaluation.  Outpatient treatment records 
from around this time contain the veteran's complaints of 
increased epigastric pain.  A January 1986 VA examination 
resulted in findings of a reducible epigastric hernia about 
the size of a fingertip which was tender to pressure.  A 
rating action subsequently issued by the RO in March 1986 
granted a 20 percent evaluation for the veteran's service-
connected epigastric hernia effective from the date of his 
claim for an increase in October 1985.  

Clinical evidence from the 1980's revealed that the veteran 
had continued complaints of epigastric distress which 
appeared related to a deformed duodenal bulb and not to his 
service-connected ventral hernia.  In October 1990, the RO 
reduced the veteran's assigned evaluation for this service-
connected disability from 20 percent to noncompensable and 
the veteran appealed.  

In July 1992, the Board issued an opinion evaluating the RO's 
reduction action.  During a June 1991 hearing, the veteran 
had testified that he had never been given a medical 
recommendation to wear any type of belt or truss to support 
this hernia.  The Board also found that, based on its review 
of the most recent May 1990 VA examination, the veteran did 
not appear to meet the criteria for the minimum compensable 
20 percent evaluation provided under 38 C.F.R. § 4.114, 
Diagnostic Code 7339, because the evidence did not indicate 
that the veteran's reducible epigastric hernia was either not 
well supported by a belt under ordinary conditions or was 
manifested by weakening of the abdominal wall and required a 
supporting belt.  However, the Board granted the veteran's 
appeal restoring his 20 percent compensable evaluation 
essentially on the basis that the RO had failed to follow the 
regulatory requirements of 38 C.F.R. § 3.344 in effecting its 
reduction action.  At the time of that opinion in July 1992, 
the Board found no evidence that the veteran's service-
connected hernia had demonstrated sustained improvement, but 
also found that the disability had not changed at all in many 
years.  

In June 1993, the veteran was admitted to a VA hospital for 
three days where he was provided surgical repair of his 
service-connected ventral abdominal hernia.  This repair is 
recorded as elective in nature, and the clinical evidence 
shows that it was performed without incident.  

In February 1994, the veteran was provided a VA examination, 
at which time he complained of a persistent generalized 
abdominal pain which was worse since his hernia surgery the 
previous year.  However, examination of the abdomen revealed 
that it was soft and flat with a well-healed 1-inch long 
midline abdominal scar which was itself tender.  No 
organomegaly was appreciated, bowel sounds were active, and 
stool was normal.  The only diagnosis regarding the veteran's 
hernia was that it was status-post surgical repair.  

In testimony before the undersigned in May 1997, the veteran 
indicated that he had seen a VA doctor who informed him that 
he no longer had a hernia.  He testified that since his VA 
hernia surgery in 1993, he continued to seek treatment on an 
outpatient basis with VA.  He indicated that he had received 
treatment more recently at the East Carolina University 
School of Medicine (but this assertion was later denied in a 
written statement).  The veteran indicated that he 
experienced some pain, and that he had a knot in his abdomen 
which had moved up.  He said his condition had deteriorated 
since VA surgery.  He said he had pain of the abdomen 
sometimes three or four times a week.  

A May 1997 VA outpatient treatment record notes that the 
veteran presented with complaints of pain at the site of a 
midline abdominal hernia repair performed in 1993.  The scars 
were well healed and there was "NO" recurrent hernia.  There 
was no tenderness on palpation.  No abnormality of any kind 
was identified.  The physician wrote that he was unable to 
find an objective reason for pain at the site of the previous 
abdominal hernia repair.  

In May 1998, the veteran was provided a VA examination.  He 
said he was still having problems with his "hernia" and that 
the "lump" still bothered him (quotes in original).  Upon 
questioning, the veteran did not report any colicky pain or 
catching pain, or any difference in pain with change of 
position or with eating, bending or lifting.  He described no 
mass and/or lump that he had seen.  Upon physical 
examination, the veteran was observed to have had a stable 
weight, and his abdomen was flat, smooth and symmetrical.  He 
had a small 2-inch scar which was thin and nontender and not 
adherent, about 2 inches above the umbilicus.  There was no 
significant contraction and no bulge felt.  There was no 
tenderness on superficial or deep palpation.  Bowel sounds 
were normal and there were no masses felt.  The veteran's 
abdominal aorta at this level did have a prominent pulse, but 
no definite widening was identified.  The diagnosis was 
postoperative ventral reducible epigastric hernia repair, 
healed.  This physician clearly stated that there was no 
remaining hernia identified on examination.  Upon review of 
the claims folder, this physician also noted that the 
examination in 1994 also did not reveal any recurrent hernia, 
although at that time the examiner noted tenderness about the 
surgical scar.  

Analysis:  A clear preponderance of the evidence of record is 
against an evaluation in excess of 20 percent for the 
veteran's postoperative ventral abdominal hernia.  Despite 
the veteran's complaints of ongoing and increased pain and 
discomfort in the area of his previous ventral hernia, the 
clinical evidence clearly demonstrates that the veteran no 
longer had a ventral hernia following its surgical repair by 
VA in 1993.  VA outpatient treatment records from May 1997 
and the VA examination from May 1998 make it extremely clear 
that there is no remaining hernia, no lump, no abdominal 
muscle disability, and the postoperative scar is well healed, 
nontender, and nonadherent.  During the most recent 
examination, there was no tenderness either on superficial or 
deep palpation.  

Given this absence of any identifiable clinical residuals of 
the veteran's hernia repair, a noncompensable evaluation is 
clearly warranted in accordance with the rating criteria 
provided at 38 C.F.R. § 4.114, Diagnostic Code 7339.  To 
warrant the next higher (and presently assigned) 20 percent 
evaluation, the clinical evidence would have to show that the 
veteran in fact had a small hernia which was not well 
supported by a belt under ordinary conditions, or a healed 
postoperative hernia with postoperative wounds, and with 
weakening of the abdominal wall and an indication for a 
supporting belt.  None of the criteria for the presently 
assigned 20 percent evaluation are shown by the clinical 
evidence on file.  

Clearly, no evaluation in excess of 20 percent is warranted, 
because no clinical evidence shows that the veteran in fact 
has a large existing hernia which is not well supported by a 
belt under ordinary conditions.  Under the circumstances, an 
increased evaluation is not warranted because no clinical 
evidence supports the criteria for such an increase.  38 
U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7339.  

New and Material Evidence

Law and Regulation:  A previously denied claim for service 
connection which was not timely appealed may be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 7108.  New evidence, however, means more than 
evidence that was not previously physically of record, and is 
evidence that is more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant and which, by itself or in conjunction with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.  

In Justus v. Principi, 3 Vet. App. 510 (1992) the Court held 
that, for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal circuit overruled Colvin and its 
progeny as to the materiality element of the new and material 
test, by holding that the materiality test of the Court of 
Appeals for Veterans Claims "may be inconsistent with the 
underlying purposes and procedures of the veteran's benefits 
awards scheme."  Hodge at 1360.  Hodge found that the Colvin 
and Evans test for new and material evidence, that there 
exist a "reasonable possibility that the new evidence, when 
reviewed in the context of all of the evidence, both new and 
old, would change the outcome," was specifically rejected as 
an essential part of the test for whether new and material 
evidence had been submitted to reopen any form of claim for 
service connection.  The Federal circuit stated that 38 
C.F.R. § 3.156(a) emphasized the importance of a complete 
evidentiary record for the evaluation of the veteran's claim 
rather than the effect of new evidence on the outcome.  Hodge 
at 1363.  The Federal circuit specifically stated that any 
interpretive doubt must be resolved in the veteran's favor, 
and that the regulation imposes a lower burden to reopen then 
the older Colvin test.  Hodge at 1361, n. 1.  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Fed. 17, 1999) 
(en banc), the Court stated that the existence of a well-
grounded claim no longer necessarily flowed from a 
determination that new and material evidence had been 
presented.  Put another way, the Court found that Hodge 
implicitly held that new and material evidence can have been 
presented, even though the underlying claim is not well 
grounded.  Consequently, if upon remand, the Board determines 
that new and material evidence has been presented, it must 
next determine, as part of its review of the former 
disposition of the claim under 38 U.S.C.A. § 5108, whether 
the appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  

In Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 
1999) (en banc), the Court held that Hodge now required a 
three step process in evaluating reopened claims.  First, it 
must be determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening, VA must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, VA must evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107 has been fulfilled.  

Finally, the Board does not have jurisdiction to consider a 
claim which has been previously denied in a final decision 
unless new and material evidence has, in fact, been 
presented.  Except as provided in § 5108 of this title, when 
a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1131.  Additionally, service 
connection for gastric, duodenal, or peptic ulcers may be 
established by affirmatively showing inception or aggravation 
during service or the onset of such ulcers to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that evidence pertinent to 
service, establishes a that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Facts:  In February 1962, the RO issued a rating decision 
which denied service connection for duodenitis or an ulcer 
disorder.  The veteran was notified of this decision and his 
appellate rights.  He did not appeal and that decision became 
final.  The evidence on file at the time of that decision 
included the veteran's service medical records and certain 
post-service treatment records.  

As previously noted, the veteran injured himself by falling 
over a log during service in May 1965, and it was later 
determined that this resulted in an epigastric or ventral 
abdominal hernia.  However, prior to that injury, in March 
1955, the veteran sought treatment for left sided pain, but 
the diagnosis was indigestion.  Following the injury found to 
result in hernia, the veteran sought treatment in June 1955 
for right sided pain, and the finding was muscle spasm.  In 
September 1955, there was another complaint of left sided 
pain, which comes and goes of a two year duration.  The 
finding was again one of muscle soreness.  Another complaint 
of right sided pain in September 1955 resulted in a finding 
of gastroenteritis.  A complaint of right side and back pain 
from May 1956 noted a recent URI with cough.  A January 1958 
complaint of epigastric periodic aching pain resulted in a 
diagnosis of constipation.  In March 1958, the reducible 
epigastric hernia was confirmed along with chronic URI.  The 
veteran was admitted to a service hospital at that time, and 
the record of that admission noted a painful knot in the 
epigastrium.  He claimed that the knot was tender but had no 
other abdominal complaints.  He experienced no nausea and had 
regular bowel movements.  He also had an upper respiratory 
infection.  He was placed on bed rest and supportive therapy 
for his URI while his abdominal complaints were evaluated.  
The small mass was unreducible and remained slightly tender 
during the hospital stay.  The diagnosis from this 
hospitalization was an incarcerated reducible epigastric 
hernia.  The veteran's physical examination for separation 
from service completed in February 1958 indicated that the GU 
system was normal, and there was no noted abnormality 
regarding an ulcer disorder.  

Again, the veteran's initial claim for service connection 
filed the month following service separation was for a 
stomach ailment with a specific reference to a potential 
hernia operation, and service connection for the veteran's 
reducible epigastric hernia was granted.  A June 1958 VA 
examination was provided for a review of that claim, and a GI 
series performed during that examination was interpreted as 
showing that the stomach had a normal outline, mucosal 
pattern, and peristalsis.  The duodenal cap had a usual 
shape, mucosal pattern, and contractile action.  The 
remainder of the duodenum as well as the upper jejunal loops 
were within normal limits.  The opinion of the doctor 
evaluating this GI series was that it was entirely normal.  
The remainder of the June 1958 VA examination did not result 
in any findings of an abnormal duodenum, duodenitis, or any 
form of ulcer disorder.  

Approximately four years after service separation in January 
1962, the veteran was hospitalized with VA with complaints of 
epigastric distress.  A history of alcoholic indiscretion was 
denied.  The veteran stated that pain in the past had been 
associated with vomiting, but hematemesis was denied.  A GI 
series performed during this five day hospitalization was 
interpreted as demonstrating "a deformed duodenal bulb".  The 
diagnosis was duodenitis due to unknown cause.  

In reviewing the evidence of the veteran's 1962 VA 
hospitalization together with his service medical records and 
the first VA examination after service, the RO, in its 
February 1962 rating decision, denied service connection for 
duodenitis or an ulcer disorder because the first finding of 
duodenitis four years after service was not shown by any 
clinical evidence to be related to any incident, injury or 
disease of active service, including several incidents of 
acute gastrointestinal upset that were noted during service.  
No chronic gastrointestinal disorder or duodenitis, or an 
ulcer disorder, had been clinically identified during or 
within one year after the veteran was separated from service.  

The evidence on file from after this prior final February 
1962 RO rating action consists of the following:  There is an 
absence of any ongoing treatment records for duodenitis or an 
ulcer disorder from the time of the veteran's hospitalization 
in early 1962 until the mid 1980's.  A VA outpatient 
treatment record from October 1985 referred to a GI series in 
1978 revealing a deformity of the duodenal bulb, residual of 
ulceration.  The assessment was chronic duodenal ulcer and 
reducible epigastric hernia.  A January 1986 VA examination 
for stomach problems noted the veteran's small reducible 
epigastric hernia.  There was no complaint or finding of 
duodenitis or an ulcer disorder.  A VA GI series was 
interpreted as showing that the esophagus and stomach were 
normal.  There was a deformity of the duodenal bulb residual 
to ulceration, but an active ulcer was not seen.  The 
remainder of the duodenum and the visualized loops of the 
small bowel were normal.  A VA upper endoscopy performed in 
May 1986 was interpreted as revealing a mild duodenal 
deformity.  The stomach and esophagus were otherwise normal.  
Later in May 1986, the veteran was admitted to a VA hospital 
for three days, and an upper endoscopy was noted as being 
negative.  A record of this admission stated that, "Peptic 
ulcer disease ruled out." 

VA outpatient treatment record from January 1987 noted that 
the veteran had recently been evaluated by the East Orange VA 
Medical Center for epigastric pain.  He went to the Bayonne 
Hospital around September because of stomach pain.  There was 
no bleeding, no nausea, no vomiting, no stomach pain at that 
time, and Bayonne Hospital tests reportedly were negative for 
an ulcer.  The veteran was treated with antacid and H2 
blockers.  Physical examination at that time resulted in 
findings of mild diastasis of the rectus muscles, the abdomen 
was benign with no tenderness, and no hernia was palpated.  
The assessment was mild gastric irritation.

The veteran was again admitted to a VA hospital for three 
days in October 1987 for a gastroscopy for complaints of 
vague diffuse upper abdominal pain.  Prior testing was 
discussed.  Rectal exam was negative for guaiac occult blood, 
and the prostate was within normal limits.  The veteran was 
noted to have epigastric pain with no history of peptic ulcer 
disease.  A duodenoscopy was performed during this 
hospitalization, which was interpreted as revealing no 
ulcers.  A deformity in the pyloric and duodenal bulb was 
noted.  The final diagnoses from this admission were alcohol 
abuse, rule out peptic ulcer disease, and deformity of the 
duodenal and pyloric bulbs.  In November 1987, an upper GI 
series again resulted in findings of tortuosity in the 
duodenum bulb, with an area of pooling contrast which most 
likely represented a prominent fold.  The remainder of the 
study was within normal limits.  

In January 1988, the veteran was provided with a VA 
examination which noted normal bowel sounds, no epigastric 
tenderness, and no organomegaly.  Without any discussion of 
clinical findings supporting the conclusion or an indication 
that the claims folder was available for review, and with no 
apparent clinical testing, the physician wrote that the 
veteran had an ongoing hernia and did suffer from a chronic 
peptic ulcer.  He had been smoking one and one half packs of 
cigarettes daily since 1955.  He also admitted to a past 
history of heavy alcohol abuse, and he still drank, but less 
than before.  The diagnosis was a normal gastrointestinal 
examination.  

In August 1989, the veteran was admitted to the private St. 
James Hospital in Newark, New Jersey, and his attending 
doctor's name was Sinensky.  The preadmission diagnosis was 
to rule out peptic ulcer.  He was provided an upper endoscopy 
and biopsy of the pyloric channel.  The diagnosis from the 
upper endoscopy was a pyloric channel ulcer.  The pathology 
report resulted in findings of moderate gastritis, including 
a notation of no ulcer seen with present specimen received.  

A March 1990 VA examination noted peptic ulcer disease and an 
epigastric ventral hernia.  A March 1990 upper GI series was 
interpreted as revealing a moderate deformity of the duodenal 
bulb, fluid collection at the base, strongly suggesting an 
active ulcer crater.  The impression was chronic duodenal 
ulcer deformity and a questionable active crater.  

In December 1993, the veteran was seen at the private Pitt 
County Memorial Hospital in Greenville, North Carolina.  He 
complained of midepigastric pain which radiated to the 
shoulders.  The assessment from examination at this hospital 
was peptic ulcer disease and muscle strain of the upper back, 
rule out electrocardiogram changes.  

The veteran was provided a VA examination in February 1994 
which resulted in findings of a "history" of peptic ulcer 
disease and status-post ventral hernia repair.  An upper GI 
series performed at that time noted that the duodenal bulb 
was slightly deformed.  Duodenal sweep was normal, and there 
was no evidence of an active ulcer crater demonstrated.  

In May 1997, the veteran testified before the undersigned.  
He provided a history of his symptoms and medical treatment.  
He stated that he had chronic abdominal pain.  He provided 
his opinion that he had ulcer problems chronically ever since 
he was on active service.  In August 1997 the veteran 
provided apparently empty prescription bottles indicating 
that he had at some time been prescribed ibuprofen, 
ranitidine, cimetidine, and cyclobenzaprine.  

Finally, pursuant to the Board's most recent July 1997 
remand, the veteran was provided additional VA examination in 
May 1998.  The VA physician had access to and reviewed the 
veteran's entire claims folder after all other records 
collected on remand had been added.  The veteran complained 
of recurring indigestion and believed that he has or had an 
ulcer.  At first, the veteran did not volunteer any 
specificity as to the frequency and/or type of discomfort.  
On further questioning, it became clear that he occasionally 
had indigestion but more frequently just had a feeling of 
fullness.  He did not vomit, he did not have diarrhea, and 
noted no bleeding.  He said he sometimes felt like he might 
vomit, but he did not.  These feelings were often 20 to 30 
minutes after he ate.  There was no apparent recurrent pain 
or pain pattern associated with this, and neither was there 
colic, burning, boring, or much gas.  His weight remained 
stable.  For relief, he would try to be calm.  X-ray 
examination resulted in an impression of normal kidneys, 
ureters, and bladder.  The diagnosis from this examination 
was peptic ulcer not found.  Periodic dyspepsia or gastritis, 
mild.  

This physician went on to comment that he had reviewed the 
service medical records and found that they contained no 
confirmatory evidence of peptic ulcer.  Similarly, a VA 
examination from 1958 contained no such evidence for peptic 
ulcer.  There was possibly a deformity of the duodenal bulb 
as part of an examination in 1978.  VA examinations in 1986 
and 1987 did not reveal any active ulcer.  In 1989, there was 
a pyloric channel ulcer described on examination at the St. 
James Hospital.  More recently there were reports and 
evidence of acute and chronic gastritis.  It was the opinion 
of this VA physician that there was no reliable evidence that 
the veteran's present symptoms, which were largely recurrent 
gastritis with or without some reflux, would be pathologic 
sequelae to whatever his gastrointestinal complaints were in 
service.  

Analysis:  No evidence submitted or received since the time 
that the RO denied entitlement to service connection for 
duodenitis or an ulcer disorder in February 1962 is new and 
material to reopen the veteran's claim for such a disorder.  
A prior final February 1962 RO rating action denied service 
connection for duodenitis or an ulcer disorder on the basis 
that no such disorder was shown at any time during or within 
one year after service.  It was then and remains the 
veteran's central contention that he manifested an ulcer 
disorder during service which has been chronic ever since 
that time.  However, neither duodenitis or an ulcer disorder 
was medically or clinically identified at any time during 
service or within one year after service.  The first findings 
of a deformed duodenal bulb were from a GI series performed 
by VA approximately four years after service in January 1962.  
A GI series performed two months after service in June 1958 
was interpreted as being entirely normal.  

No evidence submitted or received since the time of the prior 
final February 1962 RO rating decision competently shows or 
demonstrates that the veteran had duodenitis, a deformity of 
the duodenal bulb, a peptic ulcer, a pyloric channel ulcer, 
or chronic gastritis as a result of any incident, injury or 
disease of active service.  While the clinical findings from 
after service are not entirely consistent in that some 
records seem to indicate the existence of an ulcer and others 
do not, no records indicate that the veteran has any disorder 
of this nature which is directly or distinctly attributable 
to his period of active service from March 1955 to April 
1958, or that he actually manifested a peptic, gastric, or 
duodenal ulcer to a compensable degree within the first year 
after he was separated from service.  As such, none of the 
evidence submitted or received since the time of the prior 
final RO decision is new and material to reopen the veteran's 
claim.  

While the veteran has in written statements and verbal 
testimony described having chronic abdominal distress and 
pain ever since service, and while he is competent to 
describe such symptoms, the veteran as a layman lacks the 
requisite medical expertise to provide a competent medical 
opinion attributing such symptoms to duodenitis or an ulcer 
disorder related to or with onset during active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
such arguments are cumulative with the essential contention 
supporting the veterans first claim which was initially 
denied by the RO in 1962.  The evidence on file also clearly 
shows that the veteran has, over the years, consistently 
complained of abdominal pain directly attributable to his now 
surgically repaired epigastric hernia, and those chronic 
complaints since 1985 have been the subject of a compensable 
award of VA disability compensation.  

The essential evidence necessary to reopen the veteran's 
claim would be competent evidence showing that he currently 
has duodenitis or an ulcer disorder which originated in 
service or within one year after service, or which originated 
at some later time directly as a result of some incident, 
injury, or disease which itself occurred in active service.  
No evidence submitted or received since the time of the prior 
final RO rating action relates any current ulcer disorder to 
service which was the essential basis for the RO's denial in 
February 1962.  Accordingly, no evidence submitted or 
received since that time is new and material to reopen the 
veteran's claim.  While much of this evidence is new, in that 
it was not previously physically of record, it is simply not 
relevant to the central question presented.  The veteran's 
continued argument that he has ulcers which commenced in 
service is cumulative with the contention necessarily 
considered by the RO in its February 1962 rating action.  
Accordingly, no evidence submitted or received since the 
February 1962 rating action is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In finding that no new and material evidence has been 
submitted to reopen the veteran's claim, the Board need not 
address whether this claim is itself well grounded in 
accordance with 38 U.S.C.A. § 5107.  The essential question 
presented here as well is a lack of competent clinical 
evidence relating any current disability to service.  In this 
regard, the Board notes that in its most recent July 1997 
remand, it sought an opinion from a VA physician on this very 
issue.  This physician, after review of the veteran's claims 
folder and the conduct of a physical examination reported 
that there was no reliable evidence that the veteran's 
present symptoms (which are largely recurrent gastritis 
with/without some reflux) would be pathologic sequelae to 
whatever his gastrointestinal complaints were in service.  
This would seem to indicate that the claim for service 
connection for an ulcer disorder is not well grounded.  

ORDER

Entitlement to an evaluation in excess of 20 percent for a 
ventral abdominal hernia is denied.  

The application to reopen a claim for service connection for 
duodenitis or an ulcer disorder is denied.  



		
	J. JOHNSTON
	Acting Member, Board of Veterans' Appeals




 

